Exhibit 10.8
AWARD AGREEMENT
     This Award Agreement (“Agreement”) is made as of May ___, 2008 between
Centex Corporation, a Nevada corporation (the “Corporation”), and ___(the
“Participant”) under the stockholder-approved Centex Corporation 2003 Annual
Incentive Compensation Plan (the “Incentive Plan”) or the stockholder-approved
Centex Corporation 2003 Equity Incentive Plan (the “Equity Plan” and, together
with the Incentive Plan, the “Plans”), and sets forth the terms, conditions and
limitations applicable to an Award to the Participant relative to fiscal year
2009.
     This Agreement is subject to the Plans (which may be amended from time to
time), and the Plans will govern where there is any inconsistency between the
Plans and this Agreement. The provisions of the Plans are also the provisions of
this Agreement, and all terms, provisions and definitions set forth in the Plans
are incorporated into this Agreement and made a part of this Agreement for all
purposes. Capitalized terms used and not otherwise defined in this Agreement
have the meanings ascribed to such terms in the Plans.
     The maximum cash Award that may be paid to the Participant for fiscal year
2009 is $15 million. Attached hereto is a chart that describes the performance
goal or goals for the cash incentive bonus applicable to this Agreement,
depending on what level(s) of the performance goal(s) is or are achieved during
fiscal year 2009. The Corporation acknowledges that the operating results of
Centex Corporation and its subsidiaries during fiscal year 2009 are
substantially uncertain, and, accordingly, it is substantially uncertain whether
the performance goal(s) will be satisfied during fiscal year 2009.
     Payment of an Award will be made to the Participant following the
conclusion of fiscal year 2009, upon the conditions that the performance goal or
goals specified herein have been achieved and the Compensation and Management
Development Committee has reviewed and approved the Award. In reviewing and
approving the Award, the Committee may reduce the Award otherwise computed by
reference to the attached chart taking into account such factors as the
Committee shall determine to be appropriate. No Award will be granted to a
Participant who is not employed by the Corporation on the last day of the fiscal
year, unless otherwise specified by the Committee.

     
CENTEX CORPORATION
  PARTICIPANT
 
   
By:
                                                                                
 
                                                                                

